DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This communication is considered fully responsive to the amendment filed on 01/26/2021.
Claims 1, 15, 21 and 28 have been amended.

Response to Arguments

Applicant’s arguments with respect to claims filed on 01/26/2021 have been considered but are moot because the applicant’s arguments were drawn to newly added features to independent claims, which have been addressed in the instant OA with newly identified prior art, thus rendering Applicant’s arguments moot.

Examiner’s Note
The following note has been attached to the previous Office Action (OA) and is attached to the instant OA for the applicant’s convenience.
A prior art reference, Hwang et al. (US 2017/0374675, “Hwang”) has been published with incorrect drawings. Citations as well as drawing numbers used in the OA refer USPTO internally available documents including specifications, drawings and claims as filed. A copy of the original documents has been attached to the previous OAs 
As indicated in the interview summary dated 01/27/2021, support for the amended limitations cannot be identified in the provisional application that claims a priority date of 11/04/2016. The applicant’s arguments filed 01/26/2021 has not specified the support of the amended limitations in the provisional application. Until the support is clearly identified in the provisional application, the claimed priority date of the provisional application for the amended limitations is not valid.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-7, 13, 15, 17-19, 21, 23-25 and 28-30 rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2017/0374675, “Hwang”) in view of Bendlin et al. (US 2019/0373597, “Bendlin”) and further in view of Qu et al. (US 2018/0191423, “Qu”).
Examiner’s note: in what follows, references are drawn to Hwang unless otherwise mentioned.

With respect to independent claims:
Regarding claim 1, a method of wireless communication by a user equipment (UE), the method comprising: 
mapping a demodulation reference signal (DMRS) sequence to at least a first symbol in a set of resource blocks (RBs) of an uplink long burst, the first symbol occurring at a beginning of the uplink long burst ([187 and Fig. 12] “Referring to FIG. 12, one subframe is illustrated based on the normal CP.  The existing DMRS is transmitted in symbol #3 and symbol #10.  In order to increase the density, for example, an additional reference signal (extended DMRS) may be transmitted on symbol #0 and symbol #7.” For “uplink long burst”, Fig. 6 depicts PUSCH region in a subframe in time axis. It is well known y axis is in frequency domain and Fig. 6 depicts number of physical resource block in number of subcarriers.); 
mapping uplink control information (UCI) in a physical uplink shared channel (PUSCH) of the uplink long burst ([188] “The PUSCH may include uplink control information (UCI).”) after the mapping of the DMRS sequence (Mapping UCI after mapping the DMRS will be discussed in view of Bendlin.), the UCI including a channel quality indicator (CQI) mapped in the PUSCH ([0073] “The PUSCH is mapped with a UL-SCH that is a transport channel. The uplink data transmitted on the PUSCH may be a transport block that is a data The multiplexed data may be data obtained by multiplexing the transport block for the UL-SCH and control information.  For example, the control information multiplexed with the data may include a CQI”) frequency first (Mapping CQI in the frequency-first manner will be discussed in view of Bendlin.) in one of even or odd subcarriers within the PUSCH (Note that UCI included within PUSCH is taught by Hwang, and note that the instant application claims a priority date (11/04/2016) of provisional application (62/418079). However since support of the limitation, “one of even or odd subcarriers” cannot be identified in the provisional application, the limitation can’t claim the priority date of the provisional application. Hwang does not specifically describe about UCI in one of even or odd subcarriers. This will be discussed in view of Qu.); and 
sending the uplink long burst including the mapped UCI ([188] “The UCI including the HARQ-ACK/NACK may be transmitted through OFDM (SC-FDMA) symbols #2, #4, #9, and #11 based on the normal CP and the UCI including the RI may be transmitted through OFDM (SC-FDMA) symbols #1, #5, #8, and #12.”). 
It is noted that while disclosing identifying DMRS and UCI, Hwang does not specifically teach about a way of mapping CQI after DMRS. It, however, had been known in the art at the time of instant application as shown by Bendlin in a disclosure “OFDM-Based Multiplexing of Uplink Control Information” (Title) as follows; 
after the mapping of the DMRS sequence ([Bendlin, 0024] “UCI can be mapped taking into account channel estimation performance by mapping UCI symbols to those REs that are closest (in terms of OFDM subcarriers/symbols) to DMRS carrying mapped in the PUSCH frequency first ([Bendlin, 0035] “CQI is multiplexed with UL-SCH by first mapping the modulated CQI bits and then the modulated UL-SCH bits in a frequency-first, time-then manner”).
It, therefore, would have been obvious to one of ordinary skill in the art at the time of instant application to modify Hwang's features by using the features of Bendlin in order to have dynamic method/apparatus such that “a new multicarrier modulation scheme in the uplink also requires a redesign of resource element (RE) mapping when uplink control information (UCI) is transmitted together with data over a shared uplink channel.” [Bendlin, 0003].
It is noted that while disclosing identifying DMRS and UCI, Hwang does not specifically teach about UCI in one of even or odd subcarriers. It, however, had been known in the art at the time of instant application as shown by Qu in a disclosure “Signal Sending or Receiving Method and Device” (Title) as follows; 
the UCI … in one of even or odd subcarriers ([Qu, 0358] “the uplink control information and the uplink reference signal occupy 2M subcarriers on one time domain symbol. The uplink control information occupies M odd-numbered subcarriers (for example, subcarriers numbered 1, 3, 5, 7 . . . ) in the 2M subcarriers”).
It, therefore, would have been obvious to one of ordinary skill in the art at the time of instant application to modify Hwang's features by using the features of Qu in order to provide a method for a high-efficiency signal with a low peak-to-peak ratio such that “a signal sending or receiving method and device, so as to simultaneously send two frequency-division and orthogonal signals on a same time domain symbol” [Qu, 0007].

Regarding claim 15, a method of wireless communication by a base station, the method comprising: 
receiving ([188] “The UCI including the HARQ-ACK/NACK may be transmitted through OFDM (SC-FDMA) symbols #2, #4, #9, and #11 based on the normal CP and the UCI including the RI may be transmitted through OFDM (SC-FDMA) symbols #1, #5, #8, and #12.”) , and [194] “the base station may divide the DMRSs of the respective PUSCHs and detect the UL-SCH (including the UCI) included in each PUSCH again from the corresponding divided DMRSs” The following features are in PUSCH which is an uplink shared channel. It means a UE transmits the following actions to a base station.), from a user equipment (UE), an uplink long burst (For “uplink long burst”, Fig. 6 depicts PUSCH region in a subframe in time axis. It is well known y axis is in frequency domain and Fig. 6 depicts number of physical resource block in number of subcarriers.);
detecting, in the received uplink long burst, a demodulation reference signal (DMRS) sequence mapped to at least a first symbol in a set of resource blocks (RBs) of the uplink long burst, the first symbol occurring at a beginning of the uplink long burst 
detecting, in the received uplink long burst, uplink control information (UCI) mapped in a physical uplink shared channel (PUSCH) of the uplink long burst ([188] “The PUSCH may include uplink control information (UCI).”), the UCI including a channel quality indicator (CQI) mapped in the PUSCH ([0073] “The PUSCH is mapped with a UL-SCH that is a transport channel. The uplink data transmitted on the PUSCH may be a transport block that is a data block for the UL-SCH transmitted for the TTI. The transport block may be user information. Or, the uplink data may be multiplexed data. The multiplexed data may be data obtained by multiplexing the transport block for the UL-SCH and control information.  For example, the control information multiplexed with the data may include a CQI”) frequency first (Mapping CQI in the frequency-first manner will be discussed in view of Bendlin.) in one of even or odd subcarriers within the PUSCH (Note that UCI included within PUSCH is taught by Hwang, and note that the instant application claims a priority date (11/04/2016) of provisional application (62/418079). However since support of the limitation, “one of even or odd subcarriers” cannot be identified in the provisional application, the limitation can’t claim the priority date of the provisional application. Hwang does not specifically describe about UCI in one of even or odd subcarriers. This will be discussed in view of Qu.).

It, therefore, would have been obvious to one of ordinary skill in the art at the time of instant application to modify Hwang's features by using the features of Bendlin in order to have dynamic method/apparatus such that “a new multicarrier modulation scheme in the uplink also requires a redesign of resource element (RE) mapping when uplink control information (UCI) is transmitted together with data over a shared uplink channel.” [Bendlin, 0003].
It is noted that while disclosing identifying DMRS and UCI, Hwang does not specifically teach about UCI in one of even or odd subcarriers. It, however, had been known in the art at the time of instant application as shown by Qu in a disclosure “Signal Sending or Receiving Method and Device” (Title) as follows; 
the UCI … in one of even or odd subcarriers ([Qu, 0358] “the uplink control information and the uplink reference signal occupy 2M subcarriers on one time domain symbol. The uplink control information occupies M odd-numbered subcarriers (for example, subcarriers numbered 1, 3, 5, 7 . . . ) in the 2M subcarriers”).
It, therefore, would have been obvious to one of ordinary skill in the art at the time of instant application to modify Hwang's features by using the features of Qu in 

Regarding claim 21, it is an apparatus for wireless communication corresponding to the method claim 1, except “a memory; and at least one processor coupled to the memory” ([305 and Fig. 18] “A UE 100 includes a processor 101, a memory 102, and an RF unit 103.  The memory 102 is connected with the processor 101 to store various pieces of information for driving the processor 101”), and is therefore rejected for the similar reasons set forth in the rejection of claim 1.

Regarding claim 28, it is an apparatus for wireless communication corresponding to the method claim 15, except “a memory; and at least one processor coupled to the memory” ([304 and Fig. 18] “A base station 200 includes a processor 201, a memory 202, and a radio frequency (RF) unit 203.”), and is therefore rejected for the similar reasons set forth in the rejection of claim 15.

With respect to dependent claims:
Regarding claims 4, the method of claim 1, the method of claim 13, the apparatus of claim 21, and the apparatus of claim 28, respectively, wherein the 

Regarding claim 5, the method of claim 1, wherein the UCI that is mapped in the PUSCH of the uplink long burst further comprises at least one of acknowledgment/non-acknowledgement (ACK/NACK) feedback or a rank indicator (RI) ([0188] “The UCI may include the HARQ-ACK/NACK and the RI as described above.”).  

Regarding claims 6 and 25, the method of claim 5 and the apparatus of claim 23, respectively, wherein the mapping the UCI in the PUSCH comprises: mapping at least one of the ACK/NACK feedback or the RI in the PUSCH on a frequency-basis ([Bendlin, 0024] “UCI symbols are mapped to resource elements (REs) in the time/frequency resource grid to maximize frequency diversity. … Mapping of UCI to REs can take into account whether an OFDM symbol also carries DMRS or simply UL-SCH data.  Mapping of UCI to REs can also take into account dynamic DMRS patterns that change from subframe to subframe according to pre-specified rules”, and “The types of UCI that are mentioned throughout the embodiments described below (e.g., HARQ-ACK/NACK, CSI, RI, PMI, and SR) are illustrative”).  

Regarding claims 7 and 24, the method of claim 5 and the apparatus of claim 23, respectively, wherein the mapping the UCI in the PUSCH comprises: mapping the ACK/NACK feedback or the RI in the PUSCH on a time-basis ([188 and Fig. 12] “The PUSCH may include uplink control information (UCI).  The UCI may include the HARQ-ACK/NACK and the RI as described above.  The UCI including the HARQ-ACK/NACK may be transmitted through OFDM (SC-FDMA) symbols #2, #4, #9, and #11 based on the normal CP and the UCI including the RI may be transmitted through OFDM (SC-FDMA) symbols #1, #5, #8, and #12.”, and Fig. 12 depicts symbols in a subframe in time axis.).

Regarding claim 13, the method of claim 1, wherein the PUSCH comprises at least one of a cyclic prefix (CP) orthogonal frequency division multiplex (OFDM) waveform or a single carrier (SC) OFDM waveform ([0057] “one slot may include a plurality of orthogonal frequency division multiplexing (OFDM) symbols.  The number of OFDM symbols included in one slot may vary depending on a cyclic prefix (CP)”, and [0074 and Fig. 6] “The PUSCH is mapped with a UL-SCH that is a transport channel.  The uplink data transmitted on the PUSCH may be a transport block that is a data block for the UL-SCH transmitted for the TTI.  The transport block may be user information.  Or, the uplink data may be multiplexed data.  The multiplexed data may be data obtained by multiplexing the transport block for the UL-SCH and control information.  For example, the control information multiplexed with the data may include a CQI, a 

Regarding claims 17, 23 and 29, the method of claim 15, the apparatus of claim 21, and the apparatus of claim 28, respectively, wherein the UCI that is mapped in the PUSCH of the uplink long burst further comprises at least one of acknowledgment/non-acknowledgement (ACK/NACK) feedback or a rank indicator (RI) ([0188] “The UCI may include the HARQ-ACK/NACK and the RI as described above.”).

Regarding claim 18, the method of claim 17, wherein at least one of the ACK/NACK feedback or the RI is mapped in the PUSCH on a time-basis ([0188 and Fig. 12] “The PUSCH may include uplink control information (UCI).  The UCI may include the HARQ-ACK/NACK and the RI as described above.  The UCI including the HARQ-ACK/NACK may be transmitted through OFDM (SC-FDMA) symbols #2, #4, #9, and #11 based on the normal CP and the UCI including the RI may be transmitted through OFDM (SC-FDMA) symbols #1, #5, #8, and #12.”, and Fig. 12 depicts symbols in a subframe in time axis.).

Regarding claim 19, the method of claim 17, wherein at least one of the ACK/NACK feedback or the RI is mapped in the PUSCH on a frequency-basis ([Bendlin, 0024] “UCI symbols are mapped to resource elements (REs) in the time/frequency resource grid to maximize frequency diversity. … Mapping of UCI to REs can take into account whether an OFDM symbol also carries DMRS or simply UL-SCH 

Regarding claim 30, the apparatus of claim 29, wherein at least one of the ACK/NACK feedback or the RI is mapped in the PUSCH on a time-basis ([0188 and Fig. 12] “The PUSCH may include uplink control information (UCI).  The UCI may include the HARQ-ACK/NACK and the RI as described above.  The UCI including the HARQ-ACK/NACK may be transmitted through OFDM (SC-FDMA) symbols #2, #4, #9, and #11 based on the normal CP and the UCI including the RI may be transmitted through OFDM (SC-FDMA) symbols #1, #5, #8, and #12.”, and Fig. 12 depicts symbols in a subframe in time axis.) or a frequency-basis.

Claim(s) 3 rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2017/0374675, “Hwang”) in view of Bendlin et al. (US 2019/0373597, “Bendlin”), Qu et al. (US 2018/0191423, “Qu”), and further in view of Xia et al. (US 2016/0100398, “Xia”).
Examiner’s note: in what follows, references are drawn to Hwang unless otherwise mentioned.
Regarding claim 3, it is noted that while disclosing identifying DMRS and UCI, Hwang does not specifically teach about CQI mapped at end of PUSCH. It, 
the method of claim 1, wherein the CQI is mapped to an end of the PUSCH ([Xia, Fig. 1] depicts the CQI is mapped into two subcarriers and one of the subcarriers is located end of the PUSCH.). 
It, therefore, would have been obvious to one of ordinary skill in the art at the time of instant application to modify Hwang's features by using the features of Xia in order to have dynamic method/apparatus such that “provide an uplink control information transmission method, user equipment, and a base station, which are used to map UCI to a location adjacent to that of a UL DMRS in an uplink subframe” [Xia, 0006].

Claim(s) 8-10, 12, 14, 20, 26-27, and 31-32 rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2017/0374675, “Hwang”) in view of Bendlin et al. (US 2019/0373597, “Bendlin”), Qu et al. (US 2018/0191423, “Qu”), and further in view of Jang et al. (US 2013/0107985, “Jang”).
Examiner’s note: in what follows, references are drawn to Hwang unless otherwise mentioned.
Regarding claims 8 and 26, it is noted that while disclosing identifying DMRS and UCI, Hwang does not specifically teach about RI mapped after ACK/NACK feedback. It, however, had been known in the art at the time of instant application as 
the method of claim 5 and the apparatus of claim 23, respectively, wherein the RI is mapped after the ACK/NACK feedback ([Jang, 0067 and Fig. 14] “The encoded ACK/NACK are punctured and inserted in the vicinity of a demodulation reference signal (DM RS) symbol.  RI is mapped to an RE next to an RE where ACK/NACK is located.”).
It, therefore, would have been obvious to one of ordinary skill in the art at the time of instant application to modify Hwang's features by using the features of Jang in order to have dynamic method/apparatus such that “by providing a method for allowing a user equipment (UE) to transmit channel quality information (CQI) data using a code matrix to which a Reed-Muller (RM) coding scheme is applied in a wireless communication system” [Jang, 0021].

Regarding claim 9, the method of claim 5, wherein at least one of the ACK/NACK feedback or the RI is mapped after the CQI in the PUSCH ([Jang, 0071 and Fig. 15] “a user equipment (UE) recognizes a rank of physical uplink shared channel (PUSCH) data (Step S150).”, and “after data and CQI are mapped according to the time-first scheme, RI is mapped to a predetermined RE”). 
The rational and motivation for adding this teaching of Jang is the same as for claim 8.

Regarding claim 10, the method of claim 9, wherein the CQI is mapped to a first set of symbols in the PUSCH ([Jang, 0067 and Fig. 14] “Referring to FIG. 14, CQI/PMI and data are mapped to RE according to a time-first scheme.”) and the ACK/NACK feedback is mapped to a second set of symbols in the PUSCH, the second set of symbols immediately following the first set of symbols ([Jang, 0067 and Fig. 14] “ACK/NACK simultaneously performs puncturing and mapping of concatenation of previously-mapped CQI/PMI and data.”).  

Regarding claims 12 and 31, the method of claim 5 and the apparatus of claims 29, respectively, wherein data in the PUSCH is rate-matched around at least one of the ACK/NACK feedback or the RI ([Jang, 0074 and Fig. 16] “Referring to FIG. 16, assuming that two codewords are used, channel coding is performed for each codeword (See 160), and rate matching is performed”, 166 in Fig. 16 “Bit Size Control for control channel (e.g., repetition, rate matching etc.) after Channel coding of 165 for RI and ACK/NACK.). 
The rational and motivation for adding this teaching of Jang is the same as for claim 8.

Regarding claim 14, the method of claim 13, wherein a discrete Fourier transform (DFT) is applied to one or more symbols of the uplink burst for the SC-OFDM waveform ([Jang, 0015 and Fig. 4] “a UE for transmitting a signal using the SC-FDMA scheme further includes a Parallel-to-Serial converter 405 and an N-point DFT module 
The rational and motivation for adding this teaching of Jang is the same as for claim 8.

Regarding claims 20 and 27, the method of claim 17 and the apparatus of claim 23, respectively, wherein the PUSCH is punctured from a beginning of the PUSCH with at least one of the ACK/NACK feedback or the RI (Note that puncturing PUSCH is an alternative out of two alternatives and this is not considered for the examination.), or data in the PUSCH is rate-matched around the at least one of the ACK/NACK feedback or the RI ([Jang, 0074 and Fig. 16] “Referring to FIG. 16, assuming that two codewords are used, channel coding is performed for each codeword (See 160), and rate matching is performed”, 166 in Fig. 16 “Bit Size Control for control channel (e.g., repetition, rate matching etc.) after Channel coding of 165 for RI and ACK/NACK.).
The rational and motivation for adding this teaching of Jang is the same as for claim 8.

Regarding claim 32, the method of claim 5, wherein the PUSCH is punctured from a beginning of the PUSCH with at least one of the ACK/NACK feedback or the RI ([Jang, 0067 and Fig. 14] “ACK/NACK simultaneously performs puncturing and mapping of concatenation of previously-mapped 
The rational and motivation for adding this teaching of Jang is the same as for claim 8.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Kim whose telephone number is (571) 272-5009 and email address is harry.kim2@uspto.gov.  The examiner can normally be reached on Monday to Friday, 8AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached at (571) 272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HARRY H KIM/Examiner, Art Unit 2411